DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 20170184894).
Regarding claim 1: Hayashi teaches an augmented display system with dynamic see-through transmittance control (Figs. 1-4, 12, and paragraph [0033-0041]), the augmented display system comprising: an augmented display screen; a tandem electrochromic (EC) filter disposed over the augmented display screen, the tandem EC filter comprising a first window having a dominant first transmittance characteristic and a second window having a dominant second transmittance characteristic (Figs. 1, 12 and paragraph [0035, 106-112] teach the augmented display system 100 comprising a tandem electrochromic filter 40 disposed over the augmented display screen having a first and second windows 41, 42); and an augmented display transmittance controller configured to individually control the activation of the first window and the second window of the tandem EC filter, wherein the augmented display transmittance controller is configured to: determine from an ambient light sensor output the transmittance required from the first window and the second window for a selected augmented display luminance; and apply appropriate drive voltage waveforms to the first window and the second window to achieve the determined transmittance (Figs, 1-4, 12, and paragraph [0033-0050 and 106-112]).

Regarding claim 10: Hayashi teaches wherein the augmented display transmittance system controller is configured to determine from an ambient light sensor output the direction of transition, for the selected augmented display luminance (Figs, 1-4, 12, and paragraph [0033-0050 and 106-112] see s601-s605).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20170184894).
Regarding claim 2: Hayashi does not explicitly disclose wherein the dominant first transmittance characteristic comprises a dynamic range of greater than 100:1.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hayashi to optimize the value of a dynamic range of greater than 100:1 because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

Claims 3-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20170184894) in the view of Anderson (US 20100277786).
Regarding claim 3: Hayashi does not explicitly disclose wherein the dominant second transmittance characteristic comprises a switching speed of around several milli-seconds or less.
However, Hayashi discloses similar construction of EC filter as claimed with similar layers (Figs, 1-4, 12, and paragraph [0033-0050 and 106-112]).
Further, Anderson teaches wherein the dominant second transmittance characteristic comprises a switching speed of around several milli-seconds or less (paragraph [0153]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Hayashi’s invention by including above teachings of Anderson, because doing so allows the display to transition faster from one state to another hence improving display quality. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 4: Combination of Hayashi and Anderson teach wherein the tandem EC filter comprises a first window that provides with a switching speed of around several seconds or more disposed over a second window with a switching speed of around several milli-seconds or less (See claim 3 rejection, Hayashi in (Figs, 1-4, 12, and paragraph [0033-0050 and 106-112] and Anderson in paragraph [0153]). See claim 3 rejection for combination reasoning of Hayashi and Anderson same rationale applies here.
Combination of Hayashi and Anderson do not explicitly disclose a dynamic range of greater than 100:1 and a dynamic transmittance range of around 10:1.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hayashi to optimize the value of a dynamic range of greater than 100:1 and a dynamic transmittance range of around 10:1, because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

Regarding claim 5: Hayashi teaches wherein the augmented display transmittance system controller is configured to activate the second window to achieve the determined transmittance when the determined transmittance can be achieved using only the second window (Figs, 1-4, 12, and paragraph [0033-0050, 0081, 0087 and 106-112]).

Regarding claim 6: Hayashi teaches wherein the augmented display transmittance system controller is configured to activate both the first window and the second window when the determined transmittance cannot be achieved using only the second window (Figs, 1-4, 12, and paragraph [0033-0050, 0081, 0087 and 106-112]).

Regarding claim 15: An augmented display system with dynamic see-through transmittance control (Figs. 1-4, 12, and paragraph [0033-0041]), the augmented display system comprising: an augmented display screen; a tandem electrochromic (EC) filter disposed over the augmented display screen, the tandem EC filter comprising a first window and a second window (Figs. 1, 12 and paragraph [0035, 106-112] teach the augmented display system 100 comprising a tandem electrochromic filter 40 disposed over the augmented display screen having a first and second windows 41, 42); and an augmented display transmittance system controller for individually controlling the activation of the first window and the second window of the EC tandem filter, the augmented display transmittance system controller configured to: determine from an ambient light sensor output the transmittance required from the first window and the second window for a selected augmented display luminance, activate the second window to achieve the determined transmittance when the determined transmittance can be achieved using only the second window, and activate both the first window and the second window when the determined transmittance cannot be achieved using only the second window (Figs, 1-4, 12, and paragraph [0033-0050, 0081, 0087 and 106-112]).
Hayashi does not explicitly disclose the tandem EC filter comprising a first window that provides a dynamic range of greater than 100:1 with a switching speed of around several seconds or more disposed over a second window with a switching speed of around several milli-seconds or less and a dynamic transmittance range of around 10:1.
However, Anderson teaches the tandem EC filter comprising a switching speed of around several seconds or more and a switching speed of around several milli-seconds or less (paragraph [0153]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Hayashi’s invention by including above teachings of Anderson, because doing so allows the display to transition faster from one state to another hence improving display quality. The rationale would have been to use a known method or technique to achieve predictable results.
Furthermore, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hayashi to optimize the value of a dynamic range of greater than 100:1 and a dynamic transmittance range of around 10:1, because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20170184894) in the view of Anderson (US 20100277786), and further in the view of Jacobs (US 20170272737).
Regarding claim 7: Hayashi does not explicitly teach wherein the first window comprises a gel-based EC window.
However, Jacobs wherein the first window comprises a gel-based EC window (Figs. 1-2 and paragraph [0237]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Hayashi’s invention by including above teachings of Jacob, because using gel based electrochromic material is very well-known in the art in order to create optimal EC layers as taught by Jacobs. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 8: Hayashi teaches wherein the second window comprises a LC (Liquid Crystal) based electronic window (paragraph [0033-0038]).

Regarding claim 16: Combination of Hayashi and Jocobs teach wherein the first window comprises a gel-based EC window and the second window comprises a LC (Liquid Crystal) based electronic window (Hayashi in Figs, 1-4, 12, and paragraph [0033-0050 and 106-112] and Jacobs Figs. 1-2 and paragraph [0237]). See claim 7 rejection for combination reasoning of Hayashi and Jacobs, same rationale applies here.

Claims 9, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20170184894) in the view of Jacobs (US 20170272737).
Regarding claim 9: Hayashi does not explicitly disclose wherein the dominant first transmittance characteristic comprises faster clearing and the dominant second transmittance characteristic comprises faster darkening.
However, Jacobs teach wherein the dominant first transmittance characteristic comprises faster clearing and the dominant second transmittance characteristic comprises faster darkening (Figs. 1-2 and paragraph [0008, 0250] teach using dual or multilayer filter structure can achieve faster clearing and faster darkening). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Hayashi’s invention by including above teachings of Jacob, because doing so allows the display to transition faster from one state to another hence improving display quality. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claims 11 and 12: Hayashi does not explicitly disclose wherein the first window comprises a first gel-based EC window optimized for faster clearing (EC-C) wherein the composition of the EC gel and the EC cell design parameters in the first window are optimized to achieve faster clearing; and wherein the second window comprises a second gel-based EC window optimized for faster darkening (EC-D) wherein the composition of the EC gel and the EC cell design parameters in the second window are optimized to achieve faster darkening times.
However, Jacobs teaches wherein the first window comprises a first gel-based EC window optimized for faster clearing (EC-C) wherein the composition of the EC gel and the EC cell design parameters in the first window are optimized to achieve faster clearing; and wherein the second window comprises a second gel-based EC window optimized for faster darkening (EC-D) wherein the composition of the EC gel and the EC cell design parameters in the second window are optimized to achieve faster darkening times (Figs. 1-2 and paragraph [0008, 0237, and 0250] teach the electrochromic material used for EC layers can be liquid or gel, and faster transition times of switching speeds between clear and darker can be achieved). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Hayashi’s invention by including above teachings of Jacob, because doing so allows the display to transition faster from one state to another hence improving display quality and using gel based electrochromic material is very well-known in the art in order to create optimal EC layers as taught by Jacobs. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 17: Hayashi teaches an augmented display system with dynamic see-through transmittance control (Figs. 1-4, 12, and paragraph [0033-0041]), the augmented display system comprising: an augmented display screen; a tandem electrochromic (EC) filter disposed over the augmented display screen, the tandem EC filter comprising a first window optimized for faster clearing (EC-C) and a second window optimized for faster darkening (EC-D) (Figs. 1, 12 and paragraph [0035, 106-112] teach the augmented display system 100 comprising a tandem electrochromic filter 40 disposed over the augmented display screen having a first and second windows 41, 42); and an augmented display transmittance controller configured to individually control the activation of the first window and the second window of the tandem EC filter, wherein the augmented display transmittance controller is configured to: determine from an ambient light sensor output the transmittance required from the first window and the second window for a selected augmented display luminance and the direction of transition (e.g., darkening or clearing), for the selected augmented display luminance; and activate both the first window and the second window to achieve the determined transmittance (Figs, 1-4, 12, and paragraph [0033-0050, 0081, 0087 and 106-112]).
Hayashi does not explicitly disclose a first window optimized for faster clearing and a second window optimized for faster darkening.
However, Jacobs disclose (Figs. 1-2 and paragraph [0008, 0237, and 0250] teach the electrochromic EC layers can be l faster transition times of switching speeds between clear and darker can be achieved). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Hayashi’s invention by including above teachings of Jacob, because doing so allows the display to transition faster from one state to another hence improving display quality, as taught by Jacobs. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 18: Combination of Hayashi and Jacobs teach wherein: the first window comprises a first gel-based EC window optimized for faster clearing (EC-C) wherein the composition of the EC gel and the EC cell design parameters in the first window are optimized to achieve faster clearing; and the second window comprises a second gel-based EC window optimized for faster darkening (EC-D) wherein the composition of the EC gel and the EC cell design parameters in the second window are optimized to achieve faster darkening times (Jacobs in Figs. 1-2 and paragraph [0008, 0237, and 0250] teach the electrochromic material used for EC layers can be liquid or gel, and faster transition times of switching speeds between clear and darker can be achieved). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Hayashi’s invention by including above teachings of Jacob, because doing so allows the display to transition faster from one state to another hence improving display quality and using gel based electrochromic material is very well-known in the art in order to create optimal EC layers as taught by Jacobs. The rationale would have been to use a known method or technique to achieve predictable results.

Allowable Subject Matter
Claims 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 13: None of the cited references teach and/or suggest “wherein the augmented display transmittance controller is configured to perform a darkening transition by: applying darkening drive voltage algorithms to the EC-D window and the EC-C window simultaneously; and when the transmittance value of the tandem EC filter approaches close to the determined transmittance, continue applying a darkening voltage drive algorithm to the EC-C window while applying a clearing drive voltage algorithm to the EC-D window until the EC-C window and the tandem EC filter reach the determined transmittance with the EC-D window at maximum transmittance wherein the EC-D window is clear and the EC-C window is controlling the transmittance”.

Regarding claim 19:  None of the cited references teach and/or suggest “wherein the augmented display transmittance controller is configured to perform a darkening transition by: applying darkening drive voltage algorithms to the EC-D window and the EC-C window simultaneously; and when the transmittance value of the tandem EC filter approaches close to the determined transmittance, continue applying a darkening voltage drive algorithm to the EC-C window while applying a clearing drive voltage algorithm to the EC-D window until the EC-C window and the tandem EC filter reach the determined transmittance with the EC-D window at maximum transmittance wherein the EC-D window is clear and the EC-C window is controlling the transmittance”.

Regarding claim 20: None of the cited references teach and/or suggest “wherein the augmented display transmittance controller is configured to perform a clearing transition by: applying clearing drive voltage algorithms to the EC-D window and the EC-C window simultaneously, and when the transmittance value of the tandem EC filter approaches close to the determined transmittance, continue applying a clearing voltage drive algorithm to the EC-D window while applying a darkening drive voltage algorithm to the EC-C window until the tandem EC filter reaches the determined transmittance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622